Order entered January 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01371-CV

                KEITH WAGONER AND DARRON WILSON, Appellants

                                              V.

                            DALLAS TEXAS, ET AL, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-13-31197

                                          ORDER
       Before the Court is appellant Darron Wilson’s January 23, 2015, correspondence. In his

correspondence, it appears Wilson is asking questions regarding the record in this case. On the

Court’s own motion, we forward appellant Wilson a copy of the court’s record. We DIRECT the

Clerk of the Court to send a paper copy of the clerk’s and reporter’s record in this case to

appellant Wilson.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE